DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 11/15/2022 has been entered.  Claims 1 and 15-17 are currently pending in the application.  Any rejection(s) and/or objection(s) made in the previous Office Action and not repeated below, are hereby withdrawn due to Applicant's amendments and/or arguments in the response filed on 11/15/2022.
Specification
The amendment filed 11/15/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
"The control unit 150 is configured to include a microcontroller", 
"The moving rod drive mechanism is configured to include a motor and a power transmission mechanism" and 
"The needle unit drive mechanism is configured to include a motor and a power transmission mechanism".
It is noted that the above added material does not have support in the elected Species 2 (Figures 31-68), and the original disclosure does not set forth the corresponding features of the non-elected Species 1 also apply to the elected Species 2.
Claim Objections
Claims 1 and 15-17 are objected to because of the following informalities:
In claim 1, line 20, "the inside of the loops" appears to read "an inside of the loops" as it is the first time the limitation is recited;
In claim 1, line 38, "the inside of both the first loop in the (N-1)th layer which is retained by the first holding part of the first holder forming member and the second loop in the Nth layer" appears to read "an inside of both the first loop in the (N-1)th layer which is retained by the first holding part of the first holder forming member and the second loop in the Nth layer" as it is the first time the limitation is recited;
In claims 1 and 15-17, the verb "controls" in multiple instances appears to read "configured to control" or similar as the claims are set forth as apparatus claims.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"first drive mechanism" in claims 1 and 15-17; and 
"second drive mechanism" in claims 1 and 15-17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 15-17 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15-17 each recite the limitations "first drive mechanism" and "second drive mechanism" which each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the original writing disclosure fails to provide any corresponding structure, material, or acts for performing the claimed function.  There is a lack of written description for these limitations. 
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the holding part of the second holder forming member".  The claim has previously set forth the second holder forming member having "a plurality of holding parts".  It is unclear which holding part is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "one of the holding parts of the second holder forming member".
Claim 1 recites the limitation "a first holding part of the first holder forming member", which renders the claim indefinite.  The claim has previously set forth the first holder forming member having "a plurality of holding parts".  It is unclear whether "a first holding part" is referring to one of the previously defined plurality of holding parts, or a different holding part of the first holder forming member.  For examination purposes, the examiner has interpreted "a first holding part" to be either one of the previously defined plurality of holding parts, or a different holding part of the first holder forming member.   
Similarly, claim 1 recites the limitation "a second holding part of the second holder forming member", which renders the claim indefinite.  The claim has previously set forth the second holder forming member having "a plurality of holding parts".  It is unclear whether "a second holding part" is referring to one of the previously defined plurality of holding parts, or a different holding part of the second holder forming member.  For examination purposes, the examiner has interpreted "a second holding part" to be either one of the previously defined plurality of holding parts or a different holding part of the second holder forming member.   
Claim 17 recites the limitation "the other holding part of the second holder forming member".  Claim 17 depends from claims 1 and 16; however, none of claims 1 and 16 has set forth the "other holding part" of the second holder forming member.  It is unclear which holding part is being referred to.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation has been construed to be "the second holding part of the second holder forming member".
Claim limitations "first drive mechanism" and "second drive mechanism" as recited in claims 1 and 15-17 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the original written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Status of Claims
Pending claims 1 and 15-17 are currently free of prior art rejections.  The found prior art does not teach or obviate the limitations of the claims.  As to claim 1, none of the found prior art teaches a knitting machine configured to perform all the functions as claimed.  Claims 15-17 each depend from claim 1.  However, it is noted that all the pending claims are rejected under 35 USC 112(b) as discussed above and substantive amendments to the claims may result in prior-art-based rejections in future Office Actions.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed on 11/15/2022 have been fully considered and addressed as follows.
Applicant's remarks: Applicant asserts that the sinkers 1, 1' of Schmodde lack a feature corresponding to the claimed feature "the control unit controls the first drive mechanism to change an orientation of the second holder forming member and controls the second drive mechanism to move the needle, thereby transferring a loop, formed when knitting an Nth-layer knitted fabric and retained by the needle, where N is an integer greater than or equal to 2, to the holding part of the second holder forming member in a condition that the loops in the (N-1)th-layer are retained by the first holder forming member" and other claimed "processing" features.
Examiner's response:  It is noted that Applicant does not point out what feature the sinkers 1, 1' of Schmodde lack for performing the claimed function as Applicant argues.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732